

116 S364 IS: To amend the Ohio & Erie National Heritage Canalway Act of 1996 to modify the funding limitation.
U.S. Senate
2019-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 364IN THE SENATE OF THE UNITED STATESFebruary 6, 2019Mr. Brown (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Ohio & Erie National Heritage Canalway Act of 1996 to modify the funding limitation.
	
 1.Ohio & Erie National Heritage CanalwaySection 810(a) of the Ohio & Erie National Heritage Canalway Act of 1996 (Public Law 104–333; 110 Stat. 4275; 122 Stat. 826) is amended by striking the second sentence and inserting the following: Not more than a total of $20,000,000 may be appropriated for the canalway under this title..